     Case 1:19-cr-00143-ARR Document 1-1 Filed 03/19/19 Page 1 of 1 FILED
                                                                    PageID #: 4


         C5? 1 - 143               INFORMATION SHEET
                                                                            ★ MAR 1 9 2019 ★
                                                                             BROOKLYN OFFICE
                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



1.       Title of Case: United States v. Valente Palacios Tellez

2.       Related Magistrate Docket Number(s): N/A

3.       Arrest Date: N/A                                                        ROSS.
4.       Nature of offense(s): |X1 Felony
                                 □   Misdemeanor                       TISCIONE, M.J.
5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Eocal
        E.D.N.Y. Division of Business Rules): N/A

6.      Projected Length of Trial:    Less than 6 weeks      M
                                      More than 6 weeks      □


7.       County in which crime was allegedly committed: Kings County (Brooklyn)
         (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

8.       Was any aspect of the investigation, inquiry and prosecution giving rise to the case
        pending or initiated before March 10, 2012.^                DYes |X| No

9.      Has this indictment/information been ordered sealed?        |X| Yes □ No


10.     Have arrest warrants been ordered?                          Ix] Yes DNo


11.     Is there a capital count included in the indictment?        DYes IX| No


                                                     RICHARD P. DONOGHUE
                                                     UNITED STATES ATTORNEY


                                              By: /^fL
                                                     Jonathan Siegel
                                                     Assistant U.S. Attorney
                                                     (718) 254-6293

         Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
